 232300 NLRB No. 28DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent also filed a ``Motion For Remand and to Reopen theRecord to Consider Additional Evidence Regarding Jones and Lawson,''
which the General Counsel opposes. In support of its motion, the Respondent
submits an affidavit from its vice president of industrial relations, Jess Cline,
dated November 21, 1989, which purports to show that employee Jones de-
clined to provide the Respondent with a medical release or to submit to a
physical examination by company doctors in connection with an offer of rein-
statement made to him on October 20, 1989, and that employee Lawson vol-
untarily quit his employment 1 day after being reinstated on October 16, 1989.
Having duly considered the matter, we find that the issues raised by the Re-
spondent's motion have no bearing on the question whether the Respondent
unlawfully refused to make either Jones or Lawson an offer of reinstatement
during their August 1987 meeting with Cline, but instead raise compliance
matters that can best be resolved at that stage of the proceedings. Accordingly,
the Respondent's motion is denied.2The General Counsel has filed a motion to strike the Respondent's excep-tions and brief on the grounds that they fail to conform to Sec. 102.46 of the
Board's Rules and Regulations, and because the Respondent's brief combines
arguments in support of exceptions with arguments made in its motion for re-
mand and to reopen the record, discussed supra. The Respondent filed a re-
sponse to the General Counsel's motion. Having duly considered the matter,
we find that the Respondent's exceptions and brief substantially comply with
Sec. 102.46 of the Board's Rules and Regulations, as amended. Accordingly,
the General Counsel's motion to strike the Respondent's exceptions and brief
is denied. However, in considering the Respondent's brief in support of excep-
tions, we have not considered any arguments contained therein which were
raised by the Respondent in its motion to remand and reopen the record.3In agreeing with the judge's finding that employee Bartels was unlawfullypassed over for reinstatement by the Respondent in May 1988, we find it un-
necessary to rely on the judge's statement that Bartels' subsequent acceptance
of an apprentice position in January 1989 ``negates any speculation that, had
Respondent actually offered Bartels reinstatement in an apprenticeship program
in May, he would have rejected that offer.''The letters sent to Cline by Lawson and Jones on July 27, 1988, state thatthey wished to remain on the preferential hiring list ``for my pre-strike job''rather than ``for any pre-strike job'' as inadvertently stated by the judge. Thejudge also misstated that Jones began his employment with the Respondent in
1986, rather than in 1962, and that the meeting which Lawson and Jones had
with Cline occurred on September 3, rather than August 3, 1988. Correction
of these errors does not affect the outcome of this case.4The General Counsel has cross-excepted to the judge's refusal, in fn. 5 ofhis decision, to order that interest on the backpay owed the discriminatees in
this case be calculated on a daily compounded basis. In his supporting brief,
the General Counsel requests that the Board change from a simple interest to
a daily compounding method of computing interest on backpay and other mon-
etary awards. In a concluding paragraph in its brief, the Respondent opposes
the General Counsel's request. Having duly considered the matter, we are not
prepared at this time to deviate from our current practice. We are, however,
taking the matter under advisement.5We find it unnecessary to rely on the judge's reference to CharlestonNursing Center, 257 NLRB 554, 557 (1981), for the general proposition that``an employer may not require replaced economic strikers to respond to such
a request or risk losing their reinstatement rights.''1Unless stated otherwise, all dates occurred in 1988.2Errors in the transcript have been noted and corrected.Alaska Pulp Corporation and United PaperworkersInternational Union, AFL±CIO. Case 19±CA±20039September 28, 1990DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFT, DEVANEY, ANDOVIATTOn September 20, 1989, Administrative Law JudgeWilliam J. Pannier III issued the attached decision. The
Respondent and the General Counsel filed exceptions
and cross-exceptions, respectively, and supporting
briefs.1The General Counsel also filed a brief in re-sponse to the Respondent's exceptions.2The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,3and con-clusions and to adopt the recommended Order.4We agree with the judge that the Respondent, interalia, violated Section 8(a)(1) of the Act when, in its
letter of July 20, 1988, to employees Lawson, Jones,
and other unreinstated strikers, it informed them that
their reinstatement rights would be considered aban-
doned if they did not furnish it with information con-
cerning their work experience since July 11, 1986. Al-
though in its brief the Respondent suggests that the in-
formation sought concerning strikers' interim employ-
ment could serve ``as an aid to determine how employ-
ees might fit into the multi-craft system,'' it neverthe-
less concedes that, as the judge found, such informa-
tion was not pertinent to the performance of the jobs
to which the strikers could have been reinstated. Thus,
in adopting the judge's 8(a)(1) finding in this regard,
we rely solely on the fact that the Respondent failed
to demonstrate that it had legitimate and substantial
business justifications for requiring such information
from the unreinstated strikers as a condition to making
reinstatement offers to them. See Laidlaw Corp., 171NLRB 1366 (1968), enfd. 414 F.2d 99 (7th Cir. 1969),
cert. denied 397 U.S. 920 (1970).5ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Alaska Pulp Corporation,
Sitka, Alaska, its officers, agents, successors, and as-
signs, shall take the action set forth in the Order.James C. Sand, for the General Counsel.Jerome L. Rubin (Schweppe, Krug & Tausend), of Seattle,Washington, appearing for the Respondent.Florian Sever, of Sitka, Alaska, appearing for the ChargingParty.DECISIONSTATEMENTOFTHE
CASEWILLIAMJ. PANNIERIII, Administrative Law Judge. Iheard this case in Sitka, Alaska, on May 9 through 11, 1989.
On November 30, 1988,1the Regional Director for Region19 of the National Labor Relations Board (the Board) issued
a complaint and notice of hearing, based on an unfair labor
practice charge filed on October 29, alleging violations of
Section 8(a)(1), (3), and (4) of the National Labor Relations
Act (the Act). All parties have been afforded full opportunity
to appear, to introduce evidence, to examine and cross-exam-
ine witnesses, and to file briefs. Based on the entire record,2on the briefs that were filed by the General Counsel and Re- 233ALASKA PULP CORP.spondent, and on my observation of the demeanor of the wit-nesses, I make the followingFINDINGSOF
FACTI. JURISDICTIONAt all times material, Alaska Pulp Corporation (Respond-ent) has been an Alaska corporation with office and place of
business, inter alia, in Sitka, Alaska, where it engages in the
business of operating a wood pulp manufacturing plant. In
the course and conduct of its business operations during the
12-month period preceding issuance of the complaint, a rep-
resentative period, Respondent sold and shipped goods or
provided services valued in excess of $50,000 from its Alas-
ka facilities to customers outside that State, or to customers
within that State who, in turn, engaged in interstate com-
merce by other than indirect means. Moreover, during that
same period, in the course of its business operations, Re-
spondent purchased, and caused to be transferred and deliv-
ered to its Alaska facility, either directly or indirectly, goods
and materials valued in excess of $50,000 that originated
outside that State. Therefore, I find, as admitted by the an-
swer, that at all times material Respondent has been an em-
ployer engaged in commerce within the meaning of Section
2(2), (6), and (7) of the Act.II. THELABORORGANIZATIONINVOLVED
At all times material, United Paperworkers InternationalUnion, AFL±CIO (the Union) has been a labor organization
within the meaning of Section 2(5) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICES
A. Background and IssuesOn July 11, 1986, a strike commenced against Respondentby its employees who were represented by the Union. How-
ever, the Union was decertified in March 1987. As a result,
the employees abandoned the strike and, on or about April
7, 1987, notified Respondent of their desire to return to
work.During the strike, Respondent had continued operatingwith replacement employees. Consequently, the strikers seek-
ing reinstatement were placed on a preferential recall list.
Furthermore, during the strike Respondent had switched from
separate craft classifications (i.e., millwright, plumber, etc.)
in its maintenance department to a single, multicraft classi-
fication entitled general mechanic. Each employee in that
classification is expected to, at least, try to perform whatever
maintenance work needs to be done in the department or area
to which that employee is assigned. Neither the enrollment
of former strikers on the preferential recall list nor the switch
to a multicraft general mechanic classification has been al-
leged to have been a violation of the Act.In effect, this case is a partial continuation of an earlierone involving Respondent. In that case, Judge Gerald A.
Wacknov issued a decision [296 NLRB 1260 (1989)], nowpending review by the Board, concluding that Respondent
had violated the Act in certain respectsÐmost significantly,
by failing and refusing to offer qualified unreinstated strikers
on the preferential recall list any and all available positions
in each department and in each progressive level thereofÐ
and had not violated the Act in certain other respects.The complaint in the instant case alleges that four for-merly striking maintenance employeesÐBabette ``Becky''
Sisson, John Bartels, John W. Lawson, and Jesse JonesÐ
were unlawfully denied adequate offers of reinstatement. Fur-
ther, the complaint alleges that Respondent independently
violated the Act by maintaining a rule that precludes em-
ployee solicitation on company property at any time, bythreatening to extinguish reinstatement rights of then-
unreinstated strikers if they did not furnish certain informa-
tion, and by distributing a brochure to employees stating that
only ``non-union'' employees are eligible for accidental
death and disability benefits.For the reasons set forth, I agree that Respondent did inde-pendently violate the Act in the three respects described
above. Moreover, I conclude that a preponderance of the evi-
dence does support the allegations that Bartels, Lawson, and
Jones were unlawfully deprived of adequate offers of rein-
statement, although it does not support the separate motiva-
tion allegation that Respondent did so because of testimony
given by Lawson and Jones in the earlier proceeding before
Judge Wacknov. Finally, a preponderance of the evidence es-
tablishes that the allegation pertaining to Rebecca Sisson is
barred by the 6-month limitation period contained in the pro-
viso to Section 10(b) of the Act.B. The No-Solicitation RuleRespondent's company policy handbook contains the fol-lowing rule under the section headed ``NO SOLICITA-
TION'':The Company does not permit representatives of or anycharitable, fraternal, profit or nonprofit group to solicit
or to distribute any material or literature to employees
upon Company premises which includes parking areas,
entrances, exits, or other restricted areas. There are no
exceptions of this policy.Vice President for Industrial Relations Jess Cline, an admit-ted supervisor and agent of Respondent, testified that he had
been the person who had chosen to include that language in
the handbook. He testified that he had selected one of three
alternative rules submitted to him by a consulting company
with whom he does business. Cline did not explain why he
had felt it necessary to formulate a no-solicitation rule. He
did testify that the handbook had been in continuous effect
since conclusion of the strike and it has been distributed to
all newly hired employees, as well as to returning strikers.
In fact, the rule and the other portions of the handbook were
each specifically brought to the attention of those employees,
for Cline testified:every time someone is either hired or reinstated, Iwould make it a point to go through each and every
part of the Company policy, so that they had aÐa thor-
ough understanding ofÐyou know, how we were con-
ducting our business.In his brief, counsel for the General Counsel argues that``the rule as to solicitation is overly broad. The distribution
aspect of the rule is not challenged.'' In opposition, Re-
spondent contends that there has been no showing that the
rule was implemented, nor that anyone was coerced by it.
However, the General Counsel has the better of this particu- 234DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
lar argument. As written, the rule can be read ``to give theimpression that all solicitation ... was prohibited at all

times on company property. [As a result, it is] overly broad
and unla[w]ful.'' MGM Grand-Reno, 249 NLRB 961 (1980),enfd. as modified on other grounds 653 F.2d 1322 (9th Cir.
1981). ``The governing principle is that a rule is presump-
tively invalid if it prohibits solicitation on the employees'
own time.'' Our Way, Inc., 268 NLRB 394 (1983).Respondent has made no ``demonstrat[ion] that a restric-tion [on all employee solicitation] is necessary to maintain
production or discipline.'' NLRB v. Babcock & Wilcox Co.,35l U.S. 105, 113 (1956). Absence of its enforcement does
not nullify its facially coercive effect. For, Cline admitted
that he had reviewed it with newly hired and reinstated em-
ployees in the course of reviewing the entire handbook with
them. Consequently, its existence was brought to the atten-
tion of each of them and ``the mere existence of a broad no-
solicitation rule may chill the exercise of employees' [Sec-
tion] 7 rights.'' NLRB v. Beverage-Air Co., 402 F.2d 411,419 (4th Cir. 1968). In this regard, Respondent has made no
showing that its nonenforcement of the rule was accom-
panied by other events that would alert employees that, de-
spite its breadth, the rule would only be applied in a lawful
manner. Cf. SMI of Worcester, Inc., 271 NLRB 1508, 1509(1984).Therefore, I conclude that by maintaining an overly broadno-solicitation rule, Respondent violated Section 8(a)(1) of
the Act and, as a result, will order that that portion of the
rule be removed from Respondent's company policy hand-
book.C. Termination of Babette Sisson's PreferentialRecallRights
The complaint alleges, and thereby concedes, that Sisson'spreferential recall rights were terminated by Respondent in
early March, almost 8 months before the filing of the charge
concerning, inter alia, that personnel action. Among other
provisions, the proviso to Section 10(b) of the Act bars the
Board from proceeding to complaint on a charge filed and
served more than 6 months after an alleged unfair labor prac-
tice. Respondent contends that this serves to bar further pro-
ceedings regarding the allegedly unlawful termination of
Sisson's preferential recall rights.As is true of statutes of limitations under other statutes,the principle of equitable tolling applies to Section 10(b) of
the Act. NLRB v. Burgess Construction Corp., 596 F.2d 378,383 (9th Cir. 1979), cert. denied 444 U.S. 940 (1979). Thus,
the limitations period does not begin until ``a final and un-
equivocal adverse employment decision is made and commu-
nicated to the employee.'' Manitowoc Engineering Co., 291NLRB 915 (1988). It is this principle which the General
Counsel invokes in arguing that the charge pertaining to
Sisson is not time-barred. For, argues, the General Counsel,
conceding that Sisson's preferential recall rights were extin-
guished by Respondent in early March, she was not actually
notified of that fact until July and, accordingly, the statute
of limitations regarding that extinguishment was tolled for
the four month period from March to July.Yet, actual notice of an unfair labor practice is not re-quired for the 6-month limitation period to commence run-
ning. Constructive notice suffices. Strick Corp., 241 NLRB210 fn. 1 (1979). That is, if a charging party or discriminatee``knew, or by the exercise of due diligence should haveknown about the alleged unfair labor practice, the statute
would not be tolled.'' NLRB v. Burgess Construction Corp.,supra. Here, a preponderance of the evidence establishes that
both Sisson and the Union knew, or should have known,
from March 2 that her preferential recall rights were termi-
nated by Respondent. The fact that Respondent did not daily
proclaim that fact from the rooftops of Sitka does not change
the fact that as of March 2, at the latest, both Sisson and the
Union possessed sufficient knowledge to be, ``in a position
to file an unfair labor practice charge and [had to] do so
within 6 months of that time rather than wait until the con-
sequences of the act [became] most painful.'' Postal ServiceMarina Center, 271 NLRB 397, 400 (1984).Prior to the strike, Sisson had worked as a full-time orregular operator in Respondent's secondary treatment plant
or department since October 1975. The record discloses no
union activity by her until she joined the strike at its incep-
tion. In January 1987, she was elected the Union's recording
secretary. Although there is no evidence that Respondent had
become aware of her election, Cline acknowledged that he
had been aware that Sisson was aiding the Union in its pres-
entation during the unfair labor practice hearing, that opened
on March 1, in Judge Wacknov's case.As did other striking employees, Sisson applied for rein-statement following decertification of the Union. Like other
former strikers, she was placed on the preferential recall list
by Respondent. Furthermore, like other former strikers, she
was sent a form letter, dated June 30, 1987, advising her of
her position on the recall list and, more importantly, ex-
pressly notifying her that, ``Employees will lose their eligi-
bility for reinstatement by refusing reinstatement, accepting
or refusing other equivalent employment, or engaging in seri-
ous misconduct.''In February an opening arose for a regular operator in thesecondary treatment plant. At that time George Erickson was
the relief operatorÐa position that Environmental Engineer,
and secondary treatment plant supervisor, Mark Buggins
characterized as ``the bottom of the progression ladder'' for
the secondary treatment plant. Consistent with the reinstate-
ment procedure formulated by Respondent, and litigated in
the case now pending decision by the Board, Respondent
planned to promote Erickson to regular operator and to fill
the relief operator position by offering the job to Sisson.However, following the customary practice that had beendeveloped during the period of its contractual relations with
the Union, Respondent also posted the relief operator va-
cancy so that employees in other departments could bid to
fill it. In this respect, Cline explained, without contradiction,
that,When we have a job that is vacant, we put up a bid;and the people within the mill have the opportunity to
bid on that job. And then the people on the Laidlaw list
also are automatically bid, so to speak, and then the
person who is either most qualified or they're most sen-
ior or whatever is awarded the job.Cline testified that, in this instance, were Sisson to have ac-cepted Respondent's reinstatement offer, ``Becky Sisson was
the person to be awarded the job....'' That assertion tends
to be corroborated by Buggins. For, he testified that he had 235ALASKA PULP CORP.3Parrish explained that this was due to the unfair labor practice hearingscheduled to commence 7 days later.been told, at that time, that no one could be transferred fromany other department, nor hired, to fill the relief operator va-
cancy, because one person remained on the reinstatement list
and she had a right of first refusal.On Monday, February 22, Cline asked Assistant PersonnelManager Karla Parrish to telephone Sisson and arrange a
meeting at which Cline could offer reinstatement to her. By
that time, Sisson was working at the Sitka Post Office and
did not get off work until approximately 2 p.m. As a result,
Sisson could not be reached at her Sitka home by Parrish
until later during the afternoon. Sisson testified that, during
their conversation, Parrish had said only that Sisson should
make an appointment with Cline who ``wanted to discuss fu-
ture employment at the Mill.'' According to Sisson, when
her questions to Parrish failed to generate adequate clarifica-
tion concerning Cline's purpose for the meeting, she ex-
plained that she would not be available to come to the mill
during the next few days, because her work schedule made
it impossible for her to do so, and she asked Parrish to tell
Cline to telephone her. Sisson did not explain, and no other
evidence was presented to show, the basis for her admitted
assertion to Parrish that her work schedule was too heavy to
allow her to make the relatively short journey, from one lo-
cation on Baranoff island to another on that same island, to
meet with Cline at the mill.Parrish denied specifically that Sisson had asked to haveCline call her. Further, Parrish gave a quite different account
of her conversation with Sisson that day. Thus, she testified
that, after having identified herself, she had told Sisson ``that
I was contacting her to see if she would come out and talk
to Jess about returning to work,'' but that Sisson had retorted
that she was busy and would not be able to do so. According
to Parrish, ``I told her that we had a job and we needed to
talk to her about coming back to work, and we needed to
do it in the next day or two, because after that Jess and I
would be out of the office.''3In response, testified Parrish,Sisson had said, ``that she was very busy and she thought
that [Parrish] was somewhat inconsiderate to call her and ex-
pect her to come right out.'' Parrish testified that she again
explained that there was a ``job opening now'' and that since
she and Cline ``would be away from the office ... after the

next few days, that it was important to try and meet with
her.'' Although she suggested that Sisson come out in the
early morning or in the later afternoon, testified Parrish,
Sisson continued to maintain that she was ``too busy.''
While Sisson was called as a rebuttal witness, she did not
deny any of the remarks attributed to her by Parrish. Nor did
she deny that Parrish made any of these comments that the
latter testified that she had made to Sisson during this tele-
phone conversation.Parrish reported Sisson's statements to Cline who askedParrish to again telephone and ascertain if Sisson would pro-
vide a date and time for a meeting to discuss filling the va-
cancy. When Parrish did try to telephone Sisson once more,
no one answered. As she prepared to leave work for the day,
Parrish reported to Cline that no one was answering Sisson's
telephone. Cline asked for the telephone number, saying that
he intended to try calling Sisson before he went home for
the day. On receiving it from Parrish, he immediately dialedthe number and Sisson's husband answered. Afterascertaining that she was not available, Cline asked her hus-
band to relate to her that he wanted to speak with her andthat it was important that he do so. Yet, thereafter Sisson
never called Cline.During the hearing, the matter of Cline's February 22 callto her husband took an interesting turn. Sisson was not called
as a witness by counsel for the General Counsel until after
Cline, called as a witness identified with an adverse party,
had described his call to her husband. Thrice she then was
asked if her husband had related to her that Cline had called;
thrice she denied it. Called as a rebuttal witness, she again
denied, during direct examination, that her husband had de-
livered to her any message regarding a call from the mill.
However, when this subject was pursued during cross-exam-
ination, Sisson conceded that, in fact, her husband had re-
ceived such a call: ``He told me today that heÐhe had re-
ceived a call and he thought it was from Karla Parrish; that
I was supposed to call out there.'' She did not explain if her
husband had advanced a reason for purportedly having failed
to convey this message to his wife at the time of the call.
Nor was he called as a witness to corroborate her assertion
that, in fact, he had not told her earlier about a call which
she somewhat belatedly conceded that he had received. Obvi-
ously, he was available to testify. As quoted above, she had
spoken to him on the very day that she was called as a rebut-
tal witness.As he had not heard from Sisson by February 24, Clinedirected that she be sent a letter that ``serves as seven (7)
days notification for your preferential reinstatement to your
prestrike department. You are scheduled to report to work no
later than March 2, 1988.'' The letter continued on to state
specifically that if Sisson failed to report, ``your name will
be removed from the preferential reinstatement list,'' and in-
vited Sisson to contact Cline if she had questions or a satis-
factory reason to request an extension of the 7-day reporting
period. Identically worded letters had been sent to other
strikers on the recall list and the General Counsel does not
contend that the 7-day reporting deadline was too short a re-
porting period. Indeed, it was a period that Cline decided
upon at the suggestion of the Regional attorney for Region
19, based on the recall reporting period specified in Re-
spondent's collective-bargaining contracts with the Union.
Furthermore, Cline testified that an extension of the 7-day
period would have been granted to any employee who ad-
vanced a valid reason, just as extensions had been granted
to employees recalled from layoff prior to the strike and, it
is not disputed, had been granted to at least one returning
striker.Sisson testified that she had received Cline's letter, offer-ing reinstatement, on Friday, February 26, while at work.
She claimed that during her lunch period, she had telephoned
the mill in an effort to ascertain ``what this really meant.
What were the specifications and such, you know wages and
whatever.'' According to Sisson, her call had been answered
by clerical Laurel Hansen who had said that Cline was not
available because he was in meetings. Sisson testified that
she had asked to please have Cline call her and Hansen had
said that she would leave the message for him.Sisson also claimed that when she had gotten off work atapproximately 2 p.m. on Friday, February 26, she again had
telephoned Respondent. Asked with whom she had spoken, 236DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Sisson responded: ``Probably it was Karla. It might havebeen Laura, again. I don't remember exactly which one.''
Sisson testified that, as before, when she had asked to speak
with Cline, she had been told that he was in meetings and
unavailable and, as before, she had requested that he be
asked to please call her.Sisson testified that she again had telephoned Cline onMonday, February 29, during her lunch period, but was not
certain to whom she had spoken: ``It might have been
Elaine. I meant it was a person I didn't recognize the voice
of.'' According to Sisson, when she had asked to speak with
Cline, she had been told that he was not available as he was
in meetings and, again, she had requested that a message be
left to have Cline call her, adding that, ``It's very urgent.''Cline testified that, following his telephone conversationwith Sisson's husband, he had received no communications
from her; more specifically, he had received no message that
she had tried to reach him by telephone and had wanted him
to call her. Neither side called either Hansen or Elaine
Stelow, at that time the two clericals in the personnel depart-
ment, as witnesses. Yet, so far as the record discloses, they
were equally available to each sideÐthe General Counsel, as
well as RespondentÐas witnesses. Parrish denied that she
had heard anything from Sisson from February 24 through
29. She testified that, as the unfair labor practice hearing was
scheduled to commence on March 1, ``we told [the staff] that
if Becky came and reported to work, that she was to go di-
rectly to see Mark [Buggins].'' Cline testified that while he
probably had been busy during the days immediately pre-
ceding the opening of that hearing, ``I would have had time
to talk to Becky Sisson.''At no point did Sisson claim that she had made the effortto travel to the mill in order to speak with Cline. Nor did
she explain why she had not done so in light of the relatively
short distance there from both her workplace and her home,
in light of the further fact that she got off work at approxi-
mately 2 p.m. and, obviously, Cline worked in his office
until a later time of day. However, during her lunch period
on March 1, and again after work that day, she did attend
the hearing as a spectator. When testifying, both Cline and
Parrish expressed surprise at having seen her in attendance
there when she had not responded to Cline's call to her hus-
band nor to Cline's letter of February 24. Not surprisingly,
given the circumstances, Sisson made no effort to speak with
Cline or Parrish and, conversely, they made no effort to com-
municate with her during the course of the hearing.However, during her lunch period visit to the hearing thatday, Sisson did speak with employee Bill Burns. According
to Sisson, he told her that for over a week there had been
a ``bid up'' for her job. Initially, Sisson testified that, when
she had heard this from Burns, ``I was really shocked....So, I was really shocked about that.'' However, during cross-
examination, after she initially renewed that assertion, Sisson
suddenly reversed field:Q. Then, as I understand your testimony, youÐI be-lieve you said you wereÐyou talked to Bill Burns.
AndÐyou were shocked. I think that's what you said,
right?A. Yes.
Q. That that job in Secondary Treatment had beenposted?A. Yes.Q. Wasn't it a fact thatÐthat the mill posted everyjob opening, in terms of reinstatement?A. Yes.
Q. You knew that.
A. But that's not why I was shocked.In the end, Sisson never did explain the reason for her as-serted ``shock'' if it had not been that she had been told that
her job had been posted for bid. Indeed, that was one of the
reasons that she advanced when she rejected Respondent'sreinstatement offer. For, after ``my work day ended at about
2:00'' on March 1, Sisson testified, she had ``rush[ed]
home'' and prepared a letter for Cline. She then returned to
the post office in time to post it for delivery to Respondent
that very day. In pertinent part, that letter reads:I cannot return to work by March 2. There are tworeasons:(1) I was not given the commonly-recognized rightto submit a two-weeks notice of intent to terminate em-
ployment with my employer(s).(2) The bid for Secondary Treatment Plant Operatorwas posted throughout the mill prior to your letter. I
understand that is probably a violation of labor law.I feel that I cannot be either a party to or condonesuch unprofessional actions on your part.It is worth noting that no evidence was adduced showingthat the United States Postal Service requires that it be af-
forded 2 weeks' notice of an employee's intention to termi-
nate employment with it. Nor did Sisson, or the General
Counsel, provide any explanation concerning the basis of her
asserted belief that she was entitled to 2 weeks to submit a
notice of intent to terminate her job with the Post Service.As Sisson intended, her letter was delivered to Respond-ent's mill that same day. As the hearing had not yet ad-
journed for the day, Mill Manager Bob Allensworth deliv-
ered the letter to Cline at the hearing to which, by then,
Sisson had returned as a spectator. Both Cline and Parrish
inspected the letter. Both testified that they regarded it as a
resignation. In a sense, Sisson expressed a similar sentiment.
For she testified that she had made no further effort to con-
tact Respondent, after sending, the letter, because ``I as-
sumed that was just it. I thought I had done what I needed
to do,'' although later she testified that she would have been
willing to return to work as an operator if Respondent had
``been able to give [her] the time that [she] felt [she] needed
to give notice to the Postal Service.''However, March 1 was not ``just it'' concerning termi-nation of Sisson's preferential recall rights. On March 18, the
Union's attorney, Melinda J. Branscomb, authored a letter to
Respondent's counsel which, in pertinent part, states:This is to confirm that Ms. Becky Sisson says shedid not have sufficient time to consider the Company's
offer of a job in the secondary treatment operation. I
understand she only had 2-5 days to respond by the
time she got the Company's letter; she needed at least
two weeks' notice given her other employment. Ac-
cordingly, I understand she feels that she has not been
given a meaningful offer; if the Company has an offer
for her you may wish to convey this position back to 237ALASKA PULP CORP.the client so that they can contact her, accordingly, andallow her the necessary time to make a decision and
make arrangements to return.Branscomb was not called as a witness in this proceedingand she did not enter an appearance on behalf of the Union.
Yet, there was no contention that she was not available to
testify. This was significant for, despite Branscomb's rep-
resentation in her letter regarding what ``Sisson says,''
Sisson denied flatly having spoken to Branscomb at the time
of these events:Q. And, did you have any conversation about thismatter with the attorney who was representing the var-
ious charging parties? This Melinda Branscomb?A. At that time, no.
Q. Within the next few weeks did you talk to herabout it?A. I don't recall, no. We were so busy with all theproceedings.Yet, at one point Sisson equivocated somewhat concerningher portrayal of Branscomb as some type of ``Scattergood
Baines'' who had intervened on Sisson's behalf in March
without the latter's knowledge and authorization. For, during
cross-examination, when asked if she had no further contact
with Respondent after sending her March 1 letter, Sisson re-
sponded: ``NotÐnot directly, no.''Of course, ``the proceedings'' did not end until April 27,well after the date of Branscomb's letterÐand, also, well
after the date of Respondent's counsel's reply to Branscomb.
To the extent significant here, that reply states that Sisson
had been treated the same ``as other returning strikers,'' but
extends an invitation to have Sisson ``communicate directly
with Jess Cline at the company'' if she ``has any questions
concerning her eligibility for reinstatement.'' Called as a re-
buttal witness, Sisson denied that she had been told by
Branscomb about this reply and, after hedging and equivo-
cating with the questions put to her, ultimately denied that
she had regarded Branscomb as her attorney, at least at that
time: ``Since I wasn't directly involved in the hearings, I
would say they [Branscomb and one of the then-counsel for
the General Counsel] represented the Union, and I was partof the Union; but not directly me.''Respondent did not communicate specifically to Sissonthat Cline and Parrish regarded her letter as a resignation.
However, Sisson admitted that she had been told, by a friend
of her husband's, that a vacancy had arisen because of a dis-
charge, but that the discharged person had been rehired. Sig-
nificantly, regarding this purported communication, Sisson
testified that when she had heard it from her husband's
friend, ``I didn't pursue this any further. I assumed they had
filled it.'' In other words, she assumed that she had been by-
passed for the job.As described more fully in section III,E, supra, in July Re-spondent sent letters to the unreinstated strikers who re-
mained on the recall list. Sisson did not receive one. Upon
learning about these letters, she sent the same type of re-
sponse that some of the unreinstated strikers were sending.
She testified that she had done so because she ``didn't really
know [her] status.'' In reply, Respondent sent her a form let-
ter, dated July 28, telling her that she was not eligible for
reinstatement because she had ``Refused Reinstatement.''Sisson testified that she then turned the matter ``over toMelinda.''Yet, 3 months elapsed before a charge against Respondentwas filed respecting Sisson. As noted above, Branscomb did
not appear as a witness and, consequently, the record is de-
void of an explanation by her for the delay in doing so. In-
deed, inasmuch as she did not appear at the hearing, the
record is devoid of corroboration by Branscomb for Sisson's
assertion that, in fact, she had referred the matter to
Branscomb no earlier than July.The final factual element in this scenario occurred in Octo-ber, prior to the filing of the charge. At that time, testified
Sisson, she had been filling out ``sort of a job application
... like a resume[],'' and she ``wanted it to ... agree with

the Mill. And I wanted to know the terms that he had used,
if he had been asked.'' To buttress this explanation, Sisson
testified that, ``it had always been unclear, just what the Mill
considered my cutoff date to be or what [my] status was or
whether I was still on the list or whatever.'' As a result, she
testified, she had telephoned Cline and had asked him for the
reasons shown on Respondent's records.In another context, Sisson's conduct in October, and herexplanation for it, might have appeared quite logical. Yet,
she never did explain specifically for what job she purport-
edly had been applying. Further, there is no objective evi-
dence supporting her assertion that there actually had been
an available vacancy for which she had been applying at that
time. Nor is there any evidence supporting her claim that she
actually did apply for a job in October. Instead, the record
suggests that her conversation with Cline might well have
been intended as a means for ascertaining whether a charge
still could be filed on her behalf. For Cline testifiedÐwithout
contradiction by Sisson, though she testified after he had
given the following testimonyÐthat during their conversa-
tion,I told here, I said well, as far as I'm concerned itdoesn't really matter what you write down because any
information that we give out will be your dates of em-
ployment, including your date of termination on March
1 or whatever it was; and the position you had held and
the rate of pay. And that's all the information we give
out. Then she said, ``Well it doesn't matter anyway be-
cause during the hearing Melinda filed a charge for
me.'' And I said, ``I'm not aware of any charge that
Melinda filed during the hearing.'' And I said, ``And
if you're making a complaint now, it's too late because
the six months has expired.'' And that was the extent
of our conversation.In short, in context, it appears that Sisson called Cline lesswith concern about information that might be given to some
phantom employer and, instead, to simply fish to ascertain
Respondent's position should a belated charge be filed on her
behalf.I do not credit Sisson's assertions that she had been un-aware in early March that her preferential recall rights had
been extinguished. When she testified, she did not appear to
be doing so candidly. Rather, she seemed to be attempting
to tailor her testimony so that it would appear that, prior to
July, she had not been certain of her status regarding her
preferential recall rights. However, in so doing, she occasion- 238DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
ally gave internally inconsistent testimony. For example, asdescribed above, in her March 1 letter to Cline and, again,
when testifying, she expressed ``shock'' that the vacancy
being offered to her had been posted. But, she retreated from
this position, and denied that she had been shocked to learn
that the job had been posted, after she was led to acknowl-
edge that Respondent ``posted every job opening, in terms of
reinstatement.'' Many significant assertions made by Sisson
simply went uncorroborated, although the General Counsel
did not claim that corroborating witnesses were not available.
Thus, Branscomb never appeared to support Sisson's asser-
tions that Branscomb had been acting on her own when she
wrote to Respondent's counsel on March 18, regarding the
reinstatement offer made to Sisson, and, more to the point,
that Branscomb had failed to communicate that Respondent's
counsel had suggested that, if she had questions concerning
the reinstatement offer, Sisson should contact Cline directly.
The hearing in the prior case did not conclude until well
after Branscomb had received that reply. Sisson admitted that
not only had she attended that hearing regularly, whenever
allowed by her work schedule at the post office, but she also
had been aidingÐpresumably, BranscombÐthe presentation
of the Union's case. Similarly, neither Hansen nor Stelow
was called as a witness to corroborate Sisson's assertionsthat she had spoken to them in the course of her efforts to
contact Cline on February 26 and 29, and had assertedly
asked each one to have Cline return her calls. So far as the
record discloses, Hansen and Stelow were as available to
General Counsel as witnesses as they were to Respondent.
Yet, it is not Respondent who carries the burden of proving
that it did not violate the Act. Nor was her husband called
to corroborate Sisson's contention that he neglected to tell
her about Cline's February telephone request, belatedly con-
ceded by Sisson as having been made, that the husband ask
Sisson to call Cline.Not only was Sisson's testimony not corroborated in mate-rial respects by other persons, but her descriptions of events
lacked corroboration in other regards. Indeed, on some occa-
sions, objective considerations refuted Sisson's accounts. For
example, she testified that she had told Parrish, during their
telephone conversation on February 22, that her work sched-
ule made it impossible for her to come to the mill to meet
with Cline. Yet, at no point was evidence presented to show
that, at the time of her conversation with Parrish, Sisson had
been obliged to work beyond her normally scheduled 2 p.m.
quitting time at the Post Office. To the contrary, at the very
time of that conversation, Sisson was at her home, having
completed work for that day at, or near, her normal quitting
time. Moreover, Sisson attended the hearing in the earlier
case as soon as she got off work each day, particularly dur-
ing the first week of that hearingÐhardly an indication of a
prolonger workday, as Sisson had portrayed her situation to
Parrish. Indeed, the post office where she worked, Cline's of-
fice at Respondent's mill, the site of the hearing in the ear-
lier case, and Sisson's home are all located in or near the
city of SitkaÐso close to each other that, from the descrip-
tion of the size of Baranoff Island, it seems illogical to infer
that Sisson did not have sufficient time to go to Cline's of-
fice, just as she attended the hearing, during her lunch break
or, certainly, once her work had been completed for the day
at 2 p.m.In sum, I conclude that Sisson was not a credible witnessgenerally. More specifically, I do not credit her assertions
that she had been unaware in March that Respondent had ex-
tinguished her preferential recall rights. In this respect, the
UnionÐwho, after all is the charging party in this caseÐdidnot claim that it had been unaware of that fact. To the con-
trary, Branscomb's March 18 letter to Respondent's counsel
would have refuted any such contention, if made by it. For,
in that letter, Branscomb expressly charged that Sisson had
``not been given a meaningful offer.'' Consequently, in
March, the Union was ``in a position to file an unfair labor
practice charge,'' Postal Service Marina Center, supra, butit did not do so until over 6 months later. Similarly, like
other strikers, Sisson had been told that she would ``lose
[her] eligibility for reinstatement by refusing reinstatement''
in the form letter sent to her on June 30, 1987. More to the
point, in his February 24 letter, Cline again made that con-
sequence plain by reminding Sisson that her ``name [would]
be removed from the preferential reinstatement list'' if she
failed to report for work in response to his ``notification for
your preferential reinstatement to your prestrike department.''
At no point did Sisson claim that she had not understood
what Cline was saying in his letter. Nor did she claim that
she did not believe what he was telling her in that letter.Furthermore, there is no basis for concluding that Sissonhad not appreciated the consequences under the Act of Re-
spondent's reinstatement offer. In her March letter, she spe-
cifically accused Respondent of having made an offer ``that
is probably a violation of labor law.'' True, her reason for
asserting that conclusion may not have been a correct one
under the ActÐor, at least, not one that is consistent with
the General Counsel's theory for contending that the offer
was not an adequate one. Nevertheless, the crucial point is
that by March 1 Sisson believed that Respondent had vio-
lated the Act. But, no charge regarding the reemployment
offer was made until almost 9 months later. Instead, having
written and posted her own letter to Cline, she admittedly
``assumed that was just it.''In his brief, counsel for the General Counsel argues thatbecause Respondent's February reinstatement offer was not
one made to a substantially equivalent position, it cannot
serve to extinguish Sisson's reinstatement rights. Instead, her
right to reinstatement was a continuing one. However, that
is a parallel argument to the one rejected by the Supreme
Court in Machinists Local 1424 v. NLRB, 362 U.S. 411(1960). There, a collective-bargaining contract with a rep-
resentative of less than a majority of the bargaining unit em-
ployees had been executed more than 6 months before the
charge had been filed, although it had been maintained and
honored throughout the subsequent 6-month statutory limita-
tion period. The Court (at 422) concluded that the Board was
barred from making ``a finding of violation which is inescap-
ably grounded on events predating the limitations period [be-
cause that would be] directly at odds with the purposes of
the 10(b) proviso.''Here, the personnel action alleged to have violated the Actis Respondent's termination of Sisson's reinstatement rights.
Accordingly, any violation, and remedy therefor, must be
based on that particular action. No action within the 6-month
period preceding the charge added to, or subtracted from, the
action of terminating Sisson's right to recall. Just as mere
maintenance of a contract does not perpetuate the unlawful- 239ALASKA PULP CORP.ness of its execution, so too an ongoing refusal to reinstatea striker does not serve to continue, and thereby preserve, the
earlier act of having extinguished that striker's recall right on
the basis of a purportedly invalid reinstatement offer. A con-
clusion that the reinstatement offer was not adequate would
be ``inescapably grounded on events predating the limitations
period [and, thus,] directly at odds with the purposes of the
10(b) proviso.'' Id.In rejecting Cline's February 24 reinstatement offer, Sissonmay have acted from a number of motives: from loyalty to
other union supporters, from a sense of indignity about Re-
spondent's acts, from a desire to show support for the Union
in its imminent hearing before the Board. Moreover, her mo-
tive is not important. Nor, for that matter, is Respondent's,
or more particularly Cline's, motive significant. For, a pre-
ponderance of the credible evidence establishes that Re-
spondent had been willing to reinstate Sisson and had a va-
cancy to which it, at least, believed that she could be rein-
stated in March; that it had offered to reinstate her; that she
had been put on notice, and understood, that her reinstate-
ment rights would be extinguished by Respondent if she did
not accept that offer; that she had rejected that offer, pro-
testing that she regarded it as an unlawful one; that the
Union had been aware of the offer and had understood that
Sisson regarded it as not ``a meaningful'' one; and, finally,
that no charge had been filed for almost 9 months after Re-
spondent, as it warned Sisson that it would do, had extin-
guished her right to consideration for reinstatement. In these
circumstances, both Sisson and the Union ``knew, or by the
exercise of due diligence should have known about the unfair
labor practice,'' NLRB v. Burgess Construction Corp., supra,and were ``in a position to file an unfair labor practice
charge,'' Postal Service Marina Center, supra. Their delay indoing so bars the Board from consideration of whether Re-spondent violated the Act in March by extinguishing Sisson's
recall rights as a former striker. ``As expositor of the na-
tional interest, Congress ... barred the Board from dealing

with past conduct after that [6-month period preceding filing
of a charge] had run, even at the expense of the vindication
of statutory rights.'' Machinists Local 1424 v. NLRB, supraat 429.D. Failure to Offer Reinstatement to John BartelsThe complaint alleges that Respondent has hired individ-uals without preferential hiring rights while failing to offer
reinstatement to John Bartels, an oiler in the maintenance de-
partment prior to the strike. Respondent agrees that it did not
offer reinstatement to Bartels in 1988, but instead bypassed
him during that year. However, it argues that the only main-
tenance department position available after the strike had
been the multicraft general maintenance one and, further, that
Bartels had announced that he would not accept any mainte-
nance position other than the no longer existing one of oiler.
Consequently, urges Respondent, its failure to offer reinstate-
ment to Bartels during 1988 did not violate the Act, because
he had been unwilling to accept work in the only available
position to which it could have reinstated him.``If and when a job for which the striker is qualified be-comes available, he is entitled to an offer of reinstatement.''
NLRB v. Fleetwood Trailer Co., 389 U.S. 375, 381 (1967).An offer of reinstatement must be unconditional and this is
so in both the context of an offer made to a discriminatee.Shelly & Anderson Furniture Mfg. Co. v. NLRB, 497 F.2d1200, 1204 (9th Cir. 1974), and of an offer of reinstatement
made to strikers seeking to return to work. Presto CastingCo. v. NLRB, 708 F.2d 495, 498±499 (9th Cir. 1983). More-over, the duty to offer reinstatement is not excused by em-
ployer misgivings regarding ability to perform the available
work. Once reinstated, if the employee cannot perform the
work, the employer ``may act accordingly.'' Brooks Re-search & Mfg., 202 NLRB 634, 637 fn. 13 (1973). For, theobligation to make an offer of reinstatement ``preempts ...

speculation as to qualification.'' Lehigh Metal Fabricators,267 NLRB 568, 575 (1983). See also Wright Tool Co., 282NLRB 1398, 1405 (1987). So, too, does it preempt reliance
on employees' abstract statements of unwillingness to accept
reinstatement, if offered, as an excuse for failing to make the
statutorily required offer of reinstatement. Both the public in-
terest in protecting the statutory right to strike and protection
of strikers' rights to reinstatement require that striker state-
ments of unwillingness to accept reinstatement by discounted
until tested by the crucible of an actual offer of reinstate-
ment. See, e.g., Heinrich Motors, 166 NLRB 783, 785(1967), enfd. 403 F.2d 145 (2d Cir. 1968).Prior to the strike, John Bartels had been working for 10years as an oiler. At the time the strike commenced, he had
been classified as plant A, oiler leadman. Bartels never held
union office and, so far as the record discloses, never en-
gaged in any unique form of protected activity that might
have generated animus specifically against him by Respond-
ent or its officers. As did other employees, he joined the
strike at its inception and remained on strike continuously
until, after the Union had been decertified, those employes
made unconditional offers to return to work.For a number of years Respondent had sought to eliminatethe separate classification of oiler. Eventually, before the
strike, the then-classified oilers were offered training as mill-
wrights, leaving those who declined that training red-circled
as oilers for the duration of their employment with Respond-
ent. Bartels admitted that he had been offered, and declined,
training in other craft skills even though, in 1985, he had
been offered an hourly incentive to accept that training. As
was the fact with all maintenance department classifications,
after decertification of the Union, Respondent eliminated the
separate classification of oiler, merging its functions into the
multicraft classification of general mechanic.By May, Bartels' name had surfaced, or was near to sur-facing, on the preferential recall list. Consequently, Cline
summoned him for a meeting. Bartels and Cline agreed that
two subjects were discussed during this meeting: willingness
to perform multicraft work and, second, willingness to accept
a production job until an apprenticeship program was insti-
tuted. Moreover, although there was disagreement regarding
what Bartels had said about his willingness to perform
multicraft work, both witnesses agreed that Cline did not ac-
tually make an offer of reinstatement to Bartels for the posi-
tion of general mechanic.Bartels was interrogated five timesÐon direct, cross, redi-rect, recross and further redirect examinationÐconcerning
what had been said that day. During direct examination, he
testified that Cline had explained that Respondent had imple-
mented a multicraft program with the result that there was
no separate oiler position; had said that there were openings
in production that Bartels could fill and that Bartels could 240DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
have some time to think over whether he wanted to acceptone of those jobs, to which the latter replied that he would
``think about it''; had asked if Bartels possessed any other
maintenance skills, to which Bartels replied that he probably
could be a helper; and, had said that Respondent lacked the
money for an apprenticeship program in maintenance at that
time, but was ``thinking about'' instituting one and had
asked if Bartels would consider something like that, to which
Bartels replied: ``I don't know.'' Bartels testified that he
later had called Cline and, with reference to the latter's offer
of a production job, had said that, ``I'd wait for an oiler po-
sition to open up.''During cross-examination, Bartels was led more carefullythrough this conversation:Q. Now, I believe you indicated you had a discus-sion, what was it, lastÐMay ofÐ'88 withÐwithÐwith
Cline about coming back to work?A. Yes.
Q. Okay. And heÐhe offered youÐvarious produc-tion jobs. Is that correct?A. Yes.
Q. And you told him no, you were only interestedin oiling. Is that correct?A. Yes.
Q. Okay. AndÐI'm [sic] I correct that you told himyou wereÐyou would only come back to the mill as
an oiler, you weren't interested in production?A. Yes.
Q. And he explained to you we don't have pure oil-ers anymore, right?A. Yes.
Q. He said we have multi-crafting. Is that correct
A. Yes.
Q. And that you have toÐhave toÐhave to learn todo other jobs, right?A. Yes.
Q. And didn't you tell him words to this effect,thatÐthat you'd been trained as an oiler, you'd always
done oiling andÐand you didn't want to do anything
else but oil. Isn't that what you told Mr. Cline?A. Yes.
Q. And then Mr. Cline said, ``well, we're going tostart up the apprenticeship program andÐandÐand
would you be interested in that, John?'' And you said,
``I'd let you know.'' Right?A. Yes.During redirect examination, Bartels testified that, duringthis conversation, he had not been offered an apprentice posi-
tion and had not said that he would not work on one: ``I saidI would consider [it] if it came up.'' During recross examina-
tion, Bartels agreed that, during this conversation, he had
said that he was an oiler, Respondent had trained him as an
oiler and he only wanted to come back as an oiler. But, dur-
ing further redirect examination, he claimedÐinconsistently
with his above-quoted testimony during cross-examinationÐ
that he had made that statement in the context of an offer
of a production job.Cline was interrogated regarding this conversation onlyonce: when called as an adverse witness by the General
Counsel. He testified that he had explained that he was obli-
gated to ascertain if Bartels was qualified for the jobs thatwere available, in light of the fact that the latter was to beconsidered for reinstatement. Then, testified Cline, he had
said that the only classification in the maintenance depart-
ment was that of general mechanic. According to Cline, after
he had made that statement,what John told me right then was ``Hey, I'm an oiler.You trained me. You've made me what I am. I have
no other skills, and I'm not interested in anything
else.'' So I told him, I said, ``Well, I could offer you
a job in production and at some point later on down the
road we will probably reinstitute the apprenticeship pro-
gram, and at that time we would consider to put you
into it.'' And he said he'd think about it. And I said,
``Okay, let me know.'' And he called back later and
said that he was not interested. I said okay.Cline conceded specifically that, during their conversation,he had said that he would not, or could not, offer Bartels a
position as a general mechanic.Had Cline actually offered Bartels a job as general me-chanic in May, this might well have ended all further ques-
tion concerning Respondent's obligation to reinstate Bartels.
For, despite the General Counsel's efforts to repair the dam-
age, as reproduced above, Bartels admitted that when Cline
had said that duties other than oiling had to be learned to
be eligible for a job as general mechanic in the maintenance
department, he (Bartels) had replied that he did not want to
do anything else but oil. Of course, in the context in which
it was made, Bartels' statement was no more than an expres-
sion of preference, rather than a flat assertion of unwilling-
ness to accept such work, if offered. Indeed, ultimately Re-
spondent did offer Bartels a position as an apprentice in the
maintenance department. That occurred in January 1989.
And, after giving the matter some thought, Bartels accepted
that offer and returned to work. That acceptance negates any
speculation that, had Respondent actually offered Bartels re-
instatement in an apprenticeship program in May, he would
have rejected that offer.Of course, if Respondent truly have lacked the money inMay to initiate an apprenticeship program, then there could
be no violation here, at least on the theory that Respondent
had been unwilling to offer an apprentice's position to
Bartels. Yet, Respondent presented no evidence that it had
lacked money in May to institute an apprenticeship program
to train employees to be general mechanic. To the contrary,
there is evidence that Respondent had been training other
employees in additional maintenance skills at, or near, the
time that Cline spoke with Bartels.Respondent did not describe what had been meant byCline's reference to an apprenticeship programÐdid not de-
scribe the elements of that program and what duties were to
be performed while it was in progress. As a result, the only
evidence regarding that program's content is derived from
the actual work performed by Bartels following his return to
work in January 1989. At that time, he was told that he
would be participating in the apprenticeship program and
would be rotated through various departments where he
could learn to perform maintenance duties in addition to oil-
ing. So far as the record discloses, that type of rotation was
the sum and substance of Respondent's apprenticeship pro-
gram. 241ALASKA PULP CORP.Yet, at almost the same time as Cline was meeting withBartels, at least two other employees were rotating, or were
about to start rotating, through maintenance functions. Thus,
former carpenter Gary Smith, who earlier had accepted a
production job with Respondent, was transferred to the main-
tenance department and began rotating through the various
departments, in each case working with a more experienced
maintenance person who showed him how to do the mainte-
nance work that had to be performed in that particular de-
partment. This continued for 10 or 11 weeks. Similarly, at
about the same time as Bartels was meeting with Cline,
former painter Ron Owen was moved from his interim pro-
duction job to the paint shop where, after 2 or 3 weeks of
painting, he was rotated through different departments, learn-
ing such skills as pipefitting and millwrighting. At no point
did Respondent explain why it had been able to rotate at
least two other people through such a training program, but
had been unable to do so for Bartels. To the contrary, Mill
Manager Allensworth testified that rotation had been an on-
going feature of maintenance employees' reinstatement.Based solely upon his remarks to Cline in May, Respond-ent argues that Bartels had been unwilling to participate in
an apprenticeship program to acquire multicraft skills, there-
by rendering himself ineligible for the only maintenance po-
sition in which he could have been employed. Yet, regardless
of what Bartels may have said at that time, it was not said
in response to an offer of reinstatement. Cline admitted that
one had not been made during their conversation. At best, he
merely inquired if Bartels would be interested in partici-
pating in such a program were one to be instituted. ``[A]ninquiry as to whether an employee is interested in employ-
ment [does not] constitute an unconditional offer.'' Mont-gomery County MH/MR Emergency Service, 239 NLRB 821,827 (1978). Regardless of what Bartels may have said in
May, when the issue of participation in an apprenticeship
program was presented to him in hypothetical fashion, the
fact is that when he was confronted with an actual offer to
participate in such a program, he accepted. Given Respond-
ent's obligation to make an offer of reinstatement, even were
it to be concluded that Cline had been acting in good faith,
and had been misled by Bartels' comments, that would not
enhance Respondent's position.As a striker who had offered to return to work, Bartelswas entitled to receive an unconditional offer of reinstate-
ment. Because Respondent did not make such an offer at a
time when jobs were available, and when other employees
actually had been participating in a rotation programÐthe
same type of program to which Bartels later was assigned
under the nomenclature of an apprenticeship programÐI
conclude that a preponderance of the evidence established
that Respondent violated Section 8(a)(3) and (1) of the Act
when it bypassed his name on the preferential recall list and
did not make an offer of reinstatement to him until January
1989.E. The July Letter Sent to Employees Remaining on thePreferential Recall ListOn July 20, Respondent sent the following letter to thenine employees, excluding Bartels with whom Cline had spo-
ken personally in May, whose names remained on the pref-
erential recall list:It has now been over two years since you lastworked for the Company and during that period of time
the nature of many jobs has changed.It is our desire to place you into a job which youare qualified to perform and to do that we need an up-
date of your relevant employment history since July 11,
1986.In the event you do not have a continuing interest forreinstatement and indicate such, we will attempt to as-
sist you in finding other employment, such as providing
you reimbursement expenses for an airline ticket to
seek other employment.Please advise us of either your work experience fromJuly 11, 1986 or your interest in job search reimburse-
ment monies.If you fail to respond by August 1, 1988 we will as-sume you have abandoned employment with us and that
you also have no interest in any monetary assistance.Cline testified that this letter was no different than an in-quiry about job applicants' experience and qualifications.
That is, since these nine individuals had not worked for Re-
spondent for 2 years, testified Cline, the letter represented no
more than an effort to acquire more current information con-
cerning their experience and qualifications.The difficulty with the letter is its last paragraph. Thereis ``no reason why [an employer] cannot at reasonable inter-
vals request the employees on the preferential hiring list[] to
notify it whether they desire to maintain their recall status.''
Brooks Research & Mfg., supra, 202 NLRB at 637. How-ever, ``an employer may not require replaced economic strik-
ers to respond to such a request or risk losing their reinstate-
ment rights.'' Charleston Nursing Center, 257 NLRB 554,557 (1981). Of course, this is precisely what the last para-
graph of Respondent's letter does threaten, albeit in the ex-
pressed context of providing updated information concerning
job experience.A notice requirement is inherently destructive of employ-ees' statutory rights and is permitted under the Act only
where a valid business justification is established. See, e.g.,
Giddings & Lewis, Inc. v. NLRB, 710 F.2d 1280, 1285±1286(7th Cir. 1983). This Respondent has failed to do. That is,
it has failed to show, for example, that its growth and
progress would be impeded without that information. At best,
Respondent has shown no more than that possession of this
information would make administration of the recall proce-
dure more convenient. However, ```administrative conven-
ience'... does not rise to the level of legitimate and sub-

stantial business justification.'' Id. at 1286.For over a year before this letter was sent, Respondent hadbeen reinstating employees from the preferential recall list
without insisting that they provide that type of information
in advance of being recalled. There is no objective basis for
concluding that there had been a valid business justification
for insisting that these nine employees do so. Therefore, I
conclude that Respondent violated Section 8(a)(1) of the Act
by telling employees that their reinstatement rights will be
deemed abandoned if they do not provide information con-
cerning their work experience since July 11, 1986. 242DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4Cline testified that he did not recall whether he had been asked that ques-tion by Jones.F. The Failure to Reinstate John W. Lawson andJesseJones
Considerable evidence was adduced, and considerable ar-gument in the briefs was devoted to, the allegations covered
in this subsection. Much of that evidence and argument was
targeted at analyzing, and attacking, the motives of the wit-
nesses for the other side. Indeed, at times it rises to the level
of sheer speculation and a not-so-subtle mudslinging. Yet, in
the final analysis, resolution of these allegations is governed
by the principles already explicated in the preceding two
subsections. That is, Cline admitted that, during his separate
meetings with Lawson and Jones, he had not made an offer
of reinstatement to either man. Instead, he had attempted to
question them concerning their qualifications, thereby cre-
ating the impression that he was seeking, through these meet-
ings, to obtain the very information that he had sought to ob-
tain in the letters sent 2 weeks earlier to employees who re-
mained on the preferential recall list. They refused to answer
his questions, feeling that they were not obligated to do so.
As a result, mini-impasses were created in both cases. Yet,
it was Cline who was responsible for these impasses by de-
manding this information as a condition to reinstatement of-
fers.Prior to the strike, Lawson had worked for Respondent for15 years. During the last 10 of those years he had been a
leadman in the machine shop. Aside from participating in the
strike from its inception, Lawson had been a shop steward
and a member of the negotiating and standing committees.
He also had been called as a witness for the General Counsel
during the prior hearing involving Respondent.Jones had worked continuously for Respondent since 1986.At the time of the strike he was a pipefitter. He also was
president of the Union at the time that the strike had been
called and previously had served as its vice president. Like
Lawson, Jones had appeared as a witness during the earlier
hearing.Both men remained on the preferential recall list on July20. As a result, each one received a copy of the letter from
Respondent described in section III,E, supra. On July 27,
each one sent a reply which read: ``I hereby request that my
name remain on the preferential hiring list for any pre-strike
job, or a substantially equivalent job.''By the beginning of August, additional general mechanicjobs had become available. Cline asked Parrish to telephone
Lawson and Jones to arrange for separate meetings with
them. Parrish called Lawson and, then, Jones, explaining that
she wanted to arrange a meeting with Cline to discuss rein-
statement. Both men agreed to a meeting on the following
day, Lawson at 9:30 a.m. and Jones at 3:30 p.m. Early the
following morning Lawson telephoned Parrish and asked if
she would have Cline call him before the meeting. Lawson
testified that, in thinking the matter over, he had become in-
terested in what Cline wanted to discuss. Parrish agreed to
have Cline call Lawson. However, Cline did not arrive atwork until almost 9:30 a.m. By then, Lawson already was at
the mill for the meeting.The accounts of that meeting between Lawson and Clinevary in many respects. However, they do correspond with re-
gard to the fact that Lawson declined to answer Cline's ques-
tions about qualifications and with regard to the further fact
that Cline did not make an offer of reinstatement to Lawson.
Thus, Lawson testified that Cline had said that he understoodthat Lawson had called Parrish and had asked if that meantthat Lawson did not want to talk to him (Cline). According
to Lawson, he answered,Jess, I come out here with the hopes of getting a job,and yes I want to talk to you if it's about a job that
you have to offer me or any type of employment. If it's
just about the letter wanting information, at this time I
don't have anything to say. If you want to get into that
aspect of it, I wish you'd go through Melinda
Branscomb.....
Jess says, ``I can't offer you a job if you won't talkto me.'' I said, ``Jess, that's what I came out here for.
If you want to offer me a job, I'm willing to talk to
you about anything.'' And he said somewhat like,
``You're being hostile towards to me? You won't talk
to me.'' I said, ``Jess, that's what I come our here for.
If you've got a job, I'm here to talk about anyway.''
He says, ``End of conversation.'' I said, ``Okay,'' got
up and was walking through his door, and in a rather
loud voice he said, ``I'll be sending you a letter.''In contrast, Cline described the significant portion of theirmeeting as follows:I asked him if he would come into my office and dis-cuss reinstatement; and he walked into my office and
he had a seat. And told me that his attorneys, Pat
Dunham of the Labor Board and Melinda Branscomb
with the UPIU, had advised him or them, I can't re-
member which it was, that they did not have to answer
any of my questions. And I told John that I was under
an obligation to seek out people who were on the
Laidlaw list make a determination if they are qualifiedfor the jobs that I had. And that if he refused to engage
in any dialogue with me that I would be unable to
make that assessment and, therefore, I could not offer
him reinstatement. He told me, again, that his attorneys,
the Labor Board, and the UPIU, had given him this ad-
vice and not to cooperate with me by responding to my
questions. And then he aid, ``You know, Jess, in your
case when your attorneys advise you to do something,
you go along with whatever advice they give you.''
And I said, ``Well, this conversation is over with
then.''Most significantly, Cline testified that he did not recallwhether Lawson had asked, as the latter said that he had
done, if Cline had a position to offer him (Lawson) and, fur-
ther, did not recall whether Lawson had said that he would
be willing to talk about a job if Cline had one to offer him.Less dispute existed regarding the more heated exchangethat occurred during the conversation that afternoon between
Jones and Cline. Cline said that he had brought Jones out to
talk about reinstatement and had to know what Jones had
been doing for the past 2 years. Jones asked if he was being
offered a job4or if Cline was just fishing for information,adding that he did not intend to answer Cline's questions but
if Cline would write them out, he (Jones) would take them 243ALASKA PULP CORP.home and decide whether or not to answer them. Cline re-plied that he intended to treat Jones as other strikers had
been treated and, consequently, did not intend to write out
the questions. Cline pointed out that Respondent's mainte-
nance operations had changed and that he needed answers to
his questions so that he could ascertain what Jones had been
doing and if he was qualified to perform the available jobs
at the mill. Jones retorted that the same type of work was
being performed at the mill and that pipefitting work still
was being done there. Cline denied that a separate pipefitter
job still existed and Jones asserted that he had proof that
such jobs still did exist. As might be suspected, their con-
versation ultimately concluded with Jones refusing to answer
Cline's questions regarding the work that he (Jones) had per-
formed since the strike and with Cline not making an offer
of reinstatement.The General Counsel argues that Cline refused to make anoffer of reinstatement to Lawson and Jones because of their
particular union activities and, also, because of their role in
the earlier proceeding involving Respondent. However, there
is no evidence that Cline's actions on September 3 had been
motivated by either of these considerations. Conversely, Re-
spondent argues that, based on certain statements by Lawson
and Jones on other occasions, neither one of them was will-
ing to accept reinstatement unless permitted to continue per-
forming only the work that they had been performing prior
to commencement of the strike. But each of them testified
that, by September 3, he had been willing to work as a
multicraft general mechanic and there is no evidence that re-
futes that testimony.What the record does show is that all three participants inthese two meetingsÐCline, on one side, and Lawson and
Jones, on the otherÐcontinued to be concerned about the in-
formation sought by Respondent's July 20 letter, described in
section III,E, supra. That is, Cline continued to insist that Re-
spondent be provided with that information and, conversely,
Lawson and Jones believed that Cline was simply utilizing
the meetings as a device for obtaining information that they
had been told need not be provided as a condition of rein-
statement.As concluded in section III,E, supra, it is an unfair laborpractice to threaten to extinguish reinstatement rights if
unreinstated strikers will not submit information demanded
by the employerÐunless there is a valid business justifica-
tion for that information. Accordingly, had Respondent estab-
lished that it needed information concerning the activities of
these two employees since commencement of the strike, a
different result might be warranted. But Respondent did not
do so. At no point did Respondent specify the jobs that were
available, or were expected to be available, as of August 3.
Nor did it particularize the types of skills that would be re-
quired of those jobs. Accordingly, there is no basis for con-
cluding that Cline had a need to withhold offers of reinstate-
ment until he could ascertain the information sought by his
questions to Lawson and Jones.Indeed, ultimately Cline expressly admitted that it was notimportant, at all, what type of work Lawson and Jones had
been performing after the strike had commenced:Q. WhatÐhypotheticalÐask you a hypotheticalquestion. What would Mr. Jones and Mr. Lawson have
had to do to be working at the mill right now, andavoided this lawsuit? What would have, in your mind,had to have happened on August 3?A. On August 3, that's the day that they both cameinto the office.Q. Right.
A. And if they would've told me that they wouldhave been willing to work up to their capabilities, they
would be working today.Q. If they would be willing to work at a primaryskill, is that correct?A. Work at a primary skill and work up to their ca-pabilities in any ....Q. Work at ....A. ... any type of secondary skills. AndÐyou
know, work within theÐthe confines of the mechanics
package. It's veryÐrelatively simple.Q. And what if they had said to you, you know, wehaven't been doing anything during the strike? We have
noÐwe didn't take any other courses or anything like
that? Would that have affected ....A. ItÐit wouldn't'veÐit wouldn't've mattered.Yet, at no point did Cline testify that he had asked eitherLawson or Jones if they would be ``willing to work up to
their capabilities.'' Rather, his own description of his con-
versations with each of them show that his questioning had
sought only retrospective, not prospective, information.As set forth in section III,D, supra, if an employer hasdoubts that a former striker will accept reinstatement, those
doubts are to be tested by making an offer of reinstatementÐ
not by refraining from doing so and then speculating what
would have occurred had such an offer actually been made.
Here, Respondent did not offer reinstatement to either
Lawson or Jones. Cline's refusal to do so appeared less root-
ed in concern about the two former strikers' willingness to
perform multicraft work than upon their unwillingness to
supply information that he ultimately admitted, was not ger-
mane to performance of the jobs to which they could have
been reinstated. In these circumstances, a preponderance of
the evidence establishes that by refusing to make an offer of
reinstatement to Lawson and Jones, Respondent violated Sec-
tion 8(a)(3) and (1) of the Act.G. Distribution of the Accidental Death andDisabilityPolicy
Among the materials distributed to employeesÐbothnewly hired and reinstated ones and those already working
for RespondentÐduring the last half of 1988 was a brochure
describing the newly instituted accidental death and disability
policy. The subsection of that booklet entitled ``ELIGI-
BILITY'' provides: ``You are eligible for this insurance if
You [sic] are an active, full-time hourly non-union em-
ployee.''Respondent does not challenge the General Counsel's alle-gation that, on its face, this provision violates the Act. Nor
could it do so. ``An employee benefit which is restricted to
nonunion employees is normally a per se violation of Section
8(a)(1).'' Libbey-Owens-Ford Co., 285 NLRB 673 fn.2(1987). Such a provision ``interfere[s] with, restrain[s] and
coerce[s] employees in the exercise of their right to be rep-
resented by a labor organization ... [by] plac[ing] a penalty

on such action.'' Melville Confections, Inc. v. NLRB, 327 244DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5Under New Horizons, interest is computed at the ``short-term Federal rate''for the underpayment of taxes as set out in the 1986 amendment to 26 U.S.C.
§6621. I leave for the Board's consideration the General Counsel's request

that the existing procedure for calculating interest be discarded in favor of
compounding it on a daily basis.6If no exceptions are filed as provided by Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order shall, as
provided in Sec. 102.48 of the Rules, be adopted by the Board and all objec-
tions to them shall be deemed waived for all purposes.F.2d 689, 691 (7th Cir. 1964). Nothing in the language ofthe eligibility restriction in this provision suggests that con-
tinued coverage would be left to collective bargaining. Cf.
Handleman Co., 283 NLRB 451, 452 (1987). Nor is thereevidence of events that would naturally put employees on
notice that such benefits might be perpetuated through col-
lective bargaining. Cf. A.H. Belo Corp.
, 285 NLRB 807(1987); NLRB v. Rochester Institute of Technology, 724 F.2d9, 11±12 (2d Cir. 1983).The fact that there is no evidence that respondent was un-lawfully motivated in distributing the brochureÐor, for that
matter, in its preparationÐdoes not serve to erase the impact
of its eligibility restriction under the Act. For even where
``there is no reason to assume that the distribution of the
plan was unlawfully motivated, the communication and the
continued existence of such an exclusionary eligibility re-
quirement necessarily exert a coercive impact on the employ-
ees.'' Niagara Wires, 240 NLRB 1326, 1328 (1979).During the hearing, Respondent adduced evidence that to-ward the end of 1988, it had requested that the phrase ``non-
union'' be deleted from the eligibility subsection and that it
be sent new brochures containing that deletion. Moreover,
after the charge was filed, its nurse crosses out those words
whenever she distributes a brochure to a new employee and,
indeed, whenever she issues a replacement brochure to an
employee who already has received one. Yet, Respondent ad-
mits that it has not notified its employees generally of the
change. Consequently, employees who received brochures
before the nurse began deleting the phrase, and who have not
needed replacement brochures, have no knowledge of the de-
letion, so far as the evidence discloses. Moreover, Respond-
ent has not presented evidence that, in connection with the
deletion, it has assured employees that it will not interfere
in the future with their Section 7 rights. By failing to have
taken these two steps, Respondent precludes any finding that
it has effectively repudiated its violation of the Act in this
area. See Passavant Memorial Hospital, 237 NLRB 138(1978).CONCLUSIONSOF
LAWAlaska Pulp Corporation commited unfair labor practicesaffecting commerce by failing to make adequate offers of re-
instatement to former strikers John Bartels, John W. Lawson,
and Jesse Jones, in violation of Section 8(a)(3) and (1) of the
Act, and, further, by maintaining an overly broad no-solicita-
tion rule, by threatening to extinguish reinstatement rights of
former strikers who fail to submit information concerning
their work experience since commencement of the strike, and
by telling employees that accidental death and disability ben-
efits were available only to nonunion employees, in violation
of Section 8(a)(1) of the Act. However, the 6-month limita-
tion portion of the proviso to Section 10(b) bars consider-
ation of the termination of Rebecca Sisson's reinstatement
rights and, furthermore, a preponderance of the evidence
does not support the allegation that Lawson and Jones were
deprived of adequate offers of reinstatement because of their
testimony in an earlier unfair labor practice proceeding.REMEDYHaving found that Alaska Pulp Corporation engaged incertain unfair labor practices, I shall recommend that it beordered to cease and desist therefrom and, further, that it beordered to take certain affirmative action to effectuate the
policies of the Act.With respect to the latter, it shall be ordered to offer toJohn Bartels, John W. Lawson, and Jesse Jones immediate
and full reinstatement to the position to which each one
would have been reinstated had he not been deprived of an
adequate offer of reinstatement, dismissing, if necessary, any-
one who may have been hired or transferred to perform the
work to which he would have been assigned. Moreover, if
those positions no longer exist, it shall be ordered to reinstate
Bartels, Lawson, and Jones to substantially equivalent posi-
tions without prejudice to their seniority or other rights and
privileges. It also shall be ordered to make Bartels, Lawson,
and Jones whole for any loss of pay they may have suffered
because they were unlawfully deprived of adequate offers of
reinstatement. Backpay shall be computed on a quarterly
basis, making deduction for interim earnings, F.W. Wool-
worth Co., 90 NLRB 289 (1950), and interest shall be paidon the amount owing as computed in New Horizons for theRetarded, 283 NLRB 1173 (1987).5In addition, Alaska Pulp Corporation shall be ordered toremove the offending portion of the ``NO SOLICITATION''
section from its company handbook and to distribute new
copies of that handbook, with the rule removed, to all em-
ployees. It shall also be ordered, to the extent that it has not
done so already, to remove the phrase ``non-Union'' from
the ``ELIGIBILITY'' section of the voluntary accidental
death and disability brochures and to distribute copies of that
revised brochure to all employees. Finally, as not all employ-
ees who received the July 20 letter have been reinstated,
Alaska Pulp Corporation will be ordered to mail copies of
the attached notice to all employes who received that letter
and who are still awaiting offers of reinstatement.On these findings of fact and conclusions of law and onthe entire record I issue the following recommended6ORDERThe Respondent, Alaska Pulp Corporation, Sitka, Alaska,its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Failing and refusing to make adequate offers of rein-statement to economic strikers who have applied to return to
work, including John Bartels, John W. Lawson, and Jesse
Jones, whenever work is available to which they can be rein-
stated.(b) Maintaining no-solicitation rules that prohibit employ-ees from soliciting for any purpose on company property at
any time.(c) Threatening to extinguish the reinstatement rights ofstriking, or formerly striking, employees because they do not
submit information concerning their work experience since
commencement of a strike. 245ALASKA PULP CORP.7If this Order is enforced by a judgment of a United States court of appeals,the words in the notice reading ``Posted by Order of the National Labor Rela-
tions Board'' shall read ``Posted Pursuant to a Judgment of the United States
Court of Appeals Enforcing an Order of the National Labor Relations Board.''(d) Telling employees that only nonunion employees areeligible for accidental death and disability benefits, or for
any other employee benefit.(e) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) To the extent not already done so, offer John Bartels,John W. Lawson, and Jesse Jones immediate and full rein-
statement to the employment positions from which each of
them was unlawfully deprived of an adequate offer of rein-
statement, dismissing, if necessary, anyone who may have
been hired or transferred to perform the work which they
would have been performing had they been extended ade-
quate offers of reinstatement or, if those positions no longer
exist, to substantially equivalent positions, without prejudice
to their seniority or other rights and privileges, and make
them whole for any loss of pay they may have suffered as
the result of the discrimination against them, in the manner
set forth above in the remedy section of this decision.(b) Preserve and make available to the Board or its agents,for examination and copying, all payroll and other records
necessary to compute the backpay and reinstatement rights as
set forth in the remedy section of this decision.(c) Expunge from the company policy handbook that por-tion of the ``NO SOLICITATION'' section that prohibits
employees from soliciting for any purpose upon company
property at any time and distribute a copy of the handbook
with the rule so revised to all employees.(d) Expunge from the ``ELIGIBILITY'' section of theVoluntary Accidental Death and Disability brochures the
phrase ``non-union'' and distribute a copy of that brochure
so revised to all employees.(e) Post at its Sitka, Alaska facility copies of the attachednotice marked ``Appendix B.''7Copies of the notice onforms provided by the Regional Director for Region 19, after
being signed by its authorized representative, shall be posted
by Alaska Pulp Corporation immediately upon receipt and
maintained for 60 consecutive days in conspicuous places,
including all places where notices to employees are custom-
arily posted. Reasonable steps shall be taken by it to ensure
that those notices are not altered, defaced, or covered by any
other material.(f) Mail copies of the notice to all employees who re-ceived copies of the July 20 letter, described in section III,D,
supra, and who have not been reinstated.(g) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps Alaska Pulp Corpora-
tion has taken to comply.ITISFURTHERORDERED
that the complaint be, and it here-by is, dismissed insofar as it alleges violations of the Act not
found herein.APPENDIX BNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
fail and refuse to make adequate offers ofreinstatement to economic strikers who have applied to re-
turn to work, including John Bartels, John W. Lawson, and
Jesse Jones, whenever work is available to which they can
be reinstated.WEWILLNOT
maintain no-solicitation rules that prohibitemployees from soliciting for any purpose upon company
property at any time.WEWILLNOT
threaten to extinguish reinstatement rightsof striking or formerly striking employees because they do
not submit information concerning their work experience
since commencement of a strike.WEWILLNOT
tell you that only nonunion employees areeligible for accidental death and disability benefits, nor for
any other employee benefit.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act.WEWILL
offer John Bartels, John W. Lawson, and JesseJones immediate and full reinstatement to the employment
positions from which each of them was unlawfully deprived
of an adequate offer of reinstatement, dismissing, if nec-
essary, anyone who may have been hired or transferred to
perform the work which they would have been performing
had they been extended adequate offers of reinstatement or,
if those positions no longer exist, to substantially equivalent
positions, without prejudice to their seniority or other rights
and privileges, and WEWILL
make them whole for any lossof pay they may have suffered as the result of the discrimi-
nation against them, with interest on the amounts owing.WEWILL
remove from the company policy handbook thatportion of the ``NO SOLICITATION'' section that prohibits
employees from soliciting for any purpose upon company
property at any time and WEWILL
distribute a copy of thehandbook to each of you with the rule so revised.WEWILL
remove from the ``ELIGIBILITY'' section of thevoluntary accidental death and disability brochures the phrase
``non-union'' and WEWILL
distribute a copy to each of youwith that section so revised.ALASKAPULPCORPORATION